Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PCT international search report
The PCT international search report submitted on 01/23/2020 is being considered by the examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020, 01/23/2020 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
With regards to the all the components, applicant specification at paragraph [0092] teaches that all these parts are circuits or integrated circuits. Specifically, embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as anon-transitory computer-readable storage medium') to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 17 and 18, the prior art on record fails to expressly disclose or render obvious a radiation imaging system, a control method of a radiation imaging system that includes an imaging unit including or a non-transitory computer readable storage medium storing a program for causing a computer to execute a control method including an irradiation control unit configured to control radiation irradiation by a radiation source, an obtainment unit configured to obtain a delay time of communication between the imaging unit and the irradiation control unit; and a 
US Pub. No. 2013/0148782 to Tajma discloses an X-ray imaging system performs pre-exposure and main exposure to take a single X-ray image. In the pre-exposure, an AEC circuit reads out a dose detection signal outputted from a detection pixel, and compares an integral value of the dose detection signal with a threshold value. When the integral value has reached the threshold value, the AEC circuit stops X-ray emission. A main exposure condition determination unit determines main irradiation time, being one item of a main exposure condition, based on irradiation time in the pre-exposure, an integral dose in the pre-exposure, and a necessary dose required for production of the X-ray image. After that, the main exposure is performed immediately with the determined main irradiation time. Normal pixels perform a charge accumulation operation continuously from the start of the pre-exposure to the end of the main exposure, and the X-ray image is produced from accumulated electric charge.
US 2013/0208860 to Hiroike discloses a radiographic imaging control apparatus includes a control unit, a setting unit, and an obtaining unit. The control unit performs a first control to cause a radiation sensor to transit into a state where electric charges can be stored if it is determined that a predetermined standby time elapses and performs a second control to cause the radiation sensor to transit into the state where electric charges can be stored in response to a signal received from a detection unit configured to detect start of a generation of radioactive rays. The setting unit designates either the 
None of the prior art of record teaches the claims as claimed. As such, the prior art of record provides a nonobviousness improvement over the prior art of record. The claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884